                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        Case No.: 19-cv-63130-SINGHAL/Valle

KAREEM WILLIAMS,

      Plaintiff,

v.

THE LAS OLAS COMPANY, INC. d/b/a
Riverside Hotel,

     Defendant.
_________________________________________/

             ORDER ON DEFENDANT’S PARTIAL MOTION TO DISMISS

      For just under nine months in 2018, Plaintiff Kareem Williams worked at the

Riverside Hotel1 as a line cook. Compl. ¶¶ 12–13 (DE [1]). In this action, he sues

Defendant The Las Olas Company, Inc. (“Hotel”) for various claims of discrimination

and retaliation. The Hotel has filed an answer as to certain counts and moves to

dismiss others. Currently before the Court is Defendant’s Partial Motion to Dismiss

(DE [12]).

I.    BACKGROUND2

      Williams, born in the U.S. Virgin Islands, self-describes as “a gay, dark-skinned

black man.” Compl. ¶ 4 (DE [1]). He makes two principal allegations against the Hotel:

In his nine months as an employee there, (1) “he was the target of ongoing harassment



1
  “Riverside Hotel” is the fictitious name for The Las Olas Company, Inc. and are one in
the same for legal purposes.
2
  The facts presented in this order address only the limited issues before the Court in
the motion to dismiss, namely discrimination based on sex.
and discrimination”; and (2) “[h]e was also retaliated against for voicing his objection to

the Hotel’s unlawful activities.” Id. ¶ 15. To the latter, when he noticed a questionable

hiring practice by the Hotel—that it hires “only Haitians” as dishwashers and only “other

minorities” as line cooks—he voiced concern with the head chef and the manager.

Id. ¶¶ 17, 25. Upon doing so, the manager (“Ramos”) became hostile towards him and

used vulgar language to deny such discriminatory hiring practices. Id. This ostensibly

played an aggravating factor in Williams’s termination. Id.

       As to the claims of harassment and discrimination, Williams appears to focus on

a single incident taking place in “July/August 2018” where “Ramos and other

employees” were engaged in conversation about partying. Id. ¶ 21. According to

Williams, “Ramos said, ‘[W]hen I dance with someone, I get a bulge.’ He then said to

[Williams] directly, ‘look at my bulge now.’” Id. As discussed further below, Williams

maintains this interaction with Ramos occurred only because Williams is a gay man. Id.

       For additional reasons not germane to the nature of this motion to dismiss, the

employment relationship between the Hotel and Williams continued to devolve until,

eventually, the Hotel fired Williams in December 2018. Id. ¶ 33–35. This lawsuit

ensued.

II.    PROCEDURAL POSTURE

       On December 20, 2019, Williams filed this nine-count complaint against the

Hotel, alleging:

        I.    Discrimination on the basis of race under Title VII;
       II.    Discrimination on the basis of race under FCRA;
      III.    Discrimination on the basis of color under Title VII;
      IV.     Discrimination on the basis of color under the FCRA;
       V.     Discrimination on the basis of sex under Title VII;
      VI.     Discrimination on the basis of sex under the FCRA;



                                             2
     VII.      Violation of the Florida Whistleblower Act;
     VIII.     Unlawful retaliation under Title VII; and
     IX.       Unlawful retaliation under the FCRA.

See generally id. Specifically as to Counts V and VI, the basis of Williams’s claim is

simple: Ramos made the “bulge” comment to him only because he is gay. Id. ¶ 108. In

other words, “Ramos would not have made this comment to a heterosexual male

because a heterosexual male would not be expected to look at another male’s genital

region.” Id.

       The Hotel filed an answer as to Counts I, II, III, IV, VIII, and IX, see generally

Answer (DE [11]), and moves to dismiss Counts V, VI, and VII, see generally Partial

Mot. to Dismiss (DE [12]). In his response brief, Williams now stipulates to a dismissal

with prejudice as to Count VII, the claim for violating the Florida Whistleblower Act. See

Pl.’s Resp (DE [19]). Accordingly, Count VII is dismissed with prejudice without further

comment from the Court. That leaves the motion to dismiss Counts V and VI, sex-

based discrimination claims, the sole remaining issue before the Court.

       The Hotel argues that, despite sex-based discrimination being prohibited by Title

VII, sexual-orientation-based discrimination is not. In the alternative, while Eleventh

Circuit case law applies Title VII discrimination based on “gender non-conformity,”

Williams’s complaint is devoid of any allegations that he is a transgendered male.

Finally, the Hotel argues that, even if sexual orientation were actionable under Title VII,

Williams has failed to allege similarly situated comparators. The Court agrees with all

three arguments raised by the Hotel.




                                              3
III.   TITLE VII AND SEXUAL ORIENTATION

       Under Title VII of the Civil Rights Act of 1964 (“Title VII”), it is unlawful for an

employer “to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual's race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1). It is likewise unlawful under state law. See Florida’s Civil

Rights Act (“FCRA”), Fla. Stat. §§ 760.01–.11. The Court looks to applicable Eleventh

Circuit case law in applying both statutes. Harper v. Blockbuster Entm’t. Corp., 139

F.3d 1385, 1388 (11th Cir. 1998) (“The Florida courts have held that decisions

construing Title VII are applicable when considering claims under the Florida Civil

Rights Act, because the Florida act was patterned after Title VII.”).

       Williams titles Counts V and VI as “sex” discrimination, but the allegations clearly

speak to discrimination based on his sexual orientation. While the Court finds bona fide

discrimination of any style abhorrent in a civilized society, Title VII does not prohibit

discrimination based on sexual orientation. So said the Fifth Circuit in Blum v. Gulf Oil

Corp., 597 F.2d 936, 938 (5th Cir. 1979),3 with the Eleventh Circuit reaffirming in Evans

v. Georgia Regional Hospital, 850 F.3d 1248, 1255 (11th. Cir. 2017). The courts of this

district have been abundantly clear in applying Blum and Evans: “It is well established

that discrimination based on sexual orientation, however reprehensible, is not prohibited

by either Title VII or the FCRA.” Candina v. Univ. of Miami, 185 F. Supp. 3d 1343, 1352

(S.D. Fla. 2015); see also Bill v. City of N. Lauderdale, 2013 WL 1289165, at *1 n.3



3
 See also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (adopting all
Fifth Circuit cases issued on or before September 30, 1981, as binding precedent).



                                               4
(S.D. Fla. Mar. 26, 2013); Anderson v. Napolitano, 2010 WL 431898, at *4 (S.D. Fla.

Feb. 8, 2010).

        Stated again, Williams’s allegations include harassment that Ramos “would not

have made . . . to a heterosexual male because a heterosexual male would not be

expected to look at another male’s genital region.” In other words, Williams points to his

sexual preference as the factor in Ramos’s harassment of him. Simply, viewing all facts

in the light most favorable to Williams and assuming every allegation in the complaint is

true, Title VII does not provide Williams a remedy.

        Further, the Court finds Williams’s argument in response simply unpersuasive.

He writes: “[D]iscrimination based on sexual orientation is not yet actionable . . . .” Pl.’s

Resp. 1 (DE [19]) (emphasis in original). While the Court cannot entirely discern what

Williams means by this, that the Eleventh Circuit has spoken on this issue is sufficient

for this Court to foreclose the matter. See Stellmacher v. Bd. of Trs., 2008 WL

11422481, at *5 (N.D. Ala. Dec. 15, 2008) (“This court has no discretion to depart from

binding precedent as laid down by the United States Court of Appeals for the Eleventh

Circuit.”).4

        Even in the absence of Eleventh Circuit case law on point, Congress did not

include the term “sexual orientation” in the statute; thus, the plain language is clear.

See United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (“[W]e must presume

that Congress said what it meant and meant what it said.”); see also Iselin v. United

States, 270 U.S. 245, 251 (1926) (reasoning that adding words to statutes “transcends



4
 The Court declines to opine on Williams’s use of the word “yet” and his imposition of
some sort of temporal aspect on “when” sexual orientation will be actionable.



                                              5
the judicial function”). Williams’s plight for protection under Title VII would be best

addressed to the Congress, not this Court.

       To the extent Counts V and VI allege discrimination and harassment based on

his sexual orientation, Williams cannot state a claim as a matter of law. No amount of

amending can cure this. The counts must be dismissed.

IV.    TITLE VII AND “GENDER NON-CONFORMITY”

       Williams offers an alternative theory to save Counts V and VI. Consistent with

his casting the claims as “sex” discrimination, he argues a Title VII claim for

discrimination based on sexual orientation is effectively the same as a claim for

discrimination based on “gender non-conformity.” Pl.’s Resp. 1–2 (DE [19]). This, the

Eleventh Circuit has stated, is covered by Title VII. Glenn v. Brumby, 663 F.3d 1312,

1317 (11th Cir. 2011). Williams states: “Where the line on gender non-conformity

begins and ends remains fluid.” Pl.’s Resp. 1–2 (DE [19]).

       However, the complaint, as currently filed, is sorely lacking allegations that would

plead a claim for discrimination based on “gender non-conformity” under Glenn. Even

in his response brief, Williams continues to point to the incident with Ramos and the

vulgar invitation to look at Ramos’s “bulge.” Williams valiantly tries to parse meanings,

arguing “Ramos did not direct a heterosexual male to look at his bulge, as gender

conforming norms would dictate that he shouldn’t do so because a male would not look

at another male’s genital area.” Id. at 2. The Court is unconvinced. This is rebranding

“sexual orientation” as “gender non-conformity.”

       Nevertheless, while the Court should avoid matters that speak only to social and

policy issues, not legal issues, Williams is entitled to replead the complaint. Dismissal




                                              6
with prejudice, at this stage, would be unfair. If Williams can provide allegations

previously not pleaded that satisfy a claim under Glenn for “gender non-conformity,” he

should be afforded the opportunity.

       Finally, because the Court has granted leave to amend for the foregoing reasons,

the Court will also grant, without comment, leave to amend to identify comparators. See

Pl.’s Resp. 2 (DE [19). Accordingly, it is

       ORDERED AND ADJUDGED that Defendants’ Partial Motion to Dismiss

(DE [12]) is GRANTED accordingly:

       (1)    Count V and Count VI are DISMISSED WITHOUT PREJUDICE. If

Williams can cure the pleading deficiencies discussed above, he is directed to file an

amended complaint within ten (10) days from the date of this order.

       (2)    Count VII is DISMISSED WITH PREJUDICE.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida on this 18th day

of March 2020.




                                                 ________________________________
                                                 RAAG SINGHAL
                                                 UNITED STATES DISTRICT JUDGE


Copies to counsel via CM/ECF




                                             7
